RESOLUCIÓN
Tras veintitrés años de servicio en la Rama Judicial de Puerto Rico, la Honorable Liana Fiol Matta se retira de su cargo. Con tal motivo, y por acuerdo de las Señoras Juezas *630Asociadas y los Señores Jueces Asociados, adoptamos esta Resolución.
El trayecto profesional y académico de la Jueza Fiol Matta comienza en la Escuela de Derecho de la Universi-dad de Puerto Rico, cuya Revista Jurídica dirigió y de la cual se graduó magna cum laude en 1970. En 1988, la Jueza Fiol Matta obtuvo una Maestría en Derecho de la Universidad de Columbia en Nueva York, y en 1996, el grado de Doctora en la Ciencia del Derecho de la misma institución universitaria.
Ocupó varios cargos en el Gobierno del Estado Libre Aso-ciado de Puerto Rico, desde los cuales se destacó por defender los derechos de la mujer, la conservación del ambiente y la protección de los consumidores y las consumidoras. En 1975, Año Internacional de la Mujer, recibió el premio del Colegio de Abogados de Puerto Rico por sus aportaciones al Derecho puertorriqueño.
Entre 1978 y 1988, la Jueza Fiol Matta se desempeñó como Catedrática Asociada, primero en la Facultad de De-recho de la Universidad Interamericana y luego en la de la Universidad Católica de Ponce. De año 1988 a 1990 se des-empeñó como Asesora del Gobernador de Puerto Rico en las áreas de Planificación, Protección Ambiental, Derechos de la Mujer y Gerencia Pública.
En 1992 fue designada Jueza del Tribunal de Apelacio-nes, aunque continuó dictando cátedra primero en la Facul-tad de Derecho de la Universidad Interamericana y, luego, en la Escuela de Derecho de la Universidad de Puerto Rico. De 1993 a 1995 formó parte de una comisión especial del Tribunal Supremo sobre discrimen por razón de género en los tribunales y, de 1996 a 2002, ocupó el cargo de Jueza Administradora del Tribunal de Apelaciones. Una vez con-cluidas sus funciones administrativas, presidió un comité cuyo informe, sometido en el 2003, dio pie a la creación de la Academia Judicial Puertorriqueña, de la cual ha sido hasta el presente, Decana y Presidenta de su Junta Académica.
*631Reconociendo su amplia y distinguida trayectoria como profesional y académica, el 19 de febrero de 2004 la Hon. Sila M. Calderón, Gobernadora de Puerto Rico, la nombró Jueza Asociada del Tribunal Supremo de Puerto Rico. Con ello, la Jueza Fiol Matta se convirtió en la segunda mujer en la historia en ser nombrada Jueza Asociada del más alto foro judicial de este País.
La Jueza Fiol Matta es autora de un sinnúmero de ar-tículos jurídicos publicados tanto en Puerto Rico como en Estados Unidos. En ellos queda plasmada su férrea de-fensa del acceso a la justicia y defensa de los más vulnera-bles, de los derechos de la mujer y de la conservación am-biental, así como su consciencia y conocimiento sobre la Teoría del Derecho y la Metodología de Adjudicación.
Como Jueza Asociada de este Tribunal, propició juris-prudencia en favor de los derechos humanos, del medioam-biente, de las mujeres y del trato equitativo de todas las personas, sin distinción de raza, género, origen y condición social. Su legado jurídico da cuenta de su compromiso con la justicia y con la sensibilidad y empatia como elementos esenciales de toda metodología adjudicativa.
Ya en la madurez de su carrera judicial, luego de más de diez años como Jueza Asociada en este Alto Foro, el 11 de abril de 2014 el Gobernador de Puerto Rico, Hon. Alejandro García Padilla, nombró a la Jueza Fiol Matta como la segunda mujer Jueza Presidenta en la historia de este Tribunal. Este nuevo paso representó un gran reto, pues tuvo que administrar la Rama Judicial mientras atravesa-mos la más severa crisis fiscal y económica que ha afectado a nuestro País en tiempos modernos. Cabe señalar que la Contralora de Puerto Rico consignó en su más reciente in-forme que “[e]s evidente que la Jueza Presidenta tomó las acciones afirmativas correspondientes para atender efecti-vamente la reducción presupuestaria”.
Sin embargo, la Jueza Presidenta Fiol Matta ha enca-minado las reformas necesarias para no afectar la presta-*632ción de servicios a los ciudadanos y ciudadanas e, incluso, expandir aquellos programas que garanticen el acceso a la justicia. De esta manera, se expandió el programa de Corte de Drogas con la apertura de una sala juvenil de este im-portante programa en la Región Judicial de Bayamón, se inauguró una Nueva Sala Especializada en Casos de Vio-lencia de Género en la Región Judicial de Caguas y se abrió una Sala Especializada en Salud Mental en el Centro Judicial de Mayagüez. Además, teniendo presente la edu-cación de nuestra ciudadanía, sobre todo la de los más jó-venes, se creó la Oficina de Educación y Relaciones con la Comunidad bajo la cual se han firmado importantes acuer-dos colaborativos con múltiples organizaciones educativas y culturales para orientar y educar a la comunidad sobre la función de nuestros tribunales. Asimismo, en 2014, la Jueza Fiol Matta fue electa para formar parte de la pres-tigiosa Comisión Permanente de Género y Acceso a la Jus-ticia de la Cumbre Judicial Iberoamericana que, entre otros asuntos, desarrolla proyectos y propuestas con el fin de incorporar la perspectiva de género al interior de los Poderes Judiciales.
Junto con los enormes retos fiscales, la Presidencia de la Jueza Fiol Matta tuvo que enfrentar, además, el reto del escrutinio público y el golpe a la legitimidad de la Rama Judicial como consecuencia de señalamientos en contra de miembros de la Judicatura. Afirmando en todo momento la integridad de la inmensa mayoría de nuestros jueces y jue-zas, la Jueza Presidenta Fiol Matta ordenó la creación de una Unidad Especializada en Investigaciones dentro de la Oficina de Administración de los Tribunales (OAT), dedi-cada exclusivamente a la investigación y al seguimiento de quejas presentadas en contra de jueces y juezas de nuestro sistema. De igual forma, este Tribunal enmendó las Reglas de Disciplina Judicial para promover la eficacia y agilidad de las investigaciones realizadas por dicha oficina.
*633Además de fortalecer el proceso investigativo y discipli-nario de la Rama Judicial, la Jueza Presidenta Fiol Matta creó una Comisión Especial Independiente (CEI), com-puesta por ciudadanos ajenos a la Rama Judicial, con la encomienda de examinar el desempeño, eficiencia y servi-cio de las Regiones Judiciales, y recomendar los cambios que estimaran necesarios para mejorar la efectividad de los procedimientos establecidos para la administración de la justicia. La CEI ya emitió un informe que, junto con el Plan Estratégico de la Rama Judicial 2016-2019, Puntos Cardinales de la Justicia, será sin duda una guía de ruta para quien le corresponda la dirección de la Rama Judicial en el futuro.
Al partir, la Jueza Fiol Matta deja un gran legado jurí-dico a nuestro País. Con su experiencia como administra-dora y su sensibilidad humana, la Jueza Fiol Matta impri-mió un carácter de justicia verdadera en el quehacer jurídico puertorriqueño que no será fácil de remplazar. A nombre de las Señoras Juezas Asociadas y Señores Jueces Asociados del Tribunal Supremo y de los demás funciona-rios de la Rama Judicial, le extendemos a la Jueza Fiol Matta nuestro agradecimiento por el buen servicio pres-tado a su profesión y a su País. Hacemos extensivo el el agradecimiento a su esposo, el doctor Hamid Galib, y a sus hijos, nietos y familiares.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. La Jueza Presidenta Señora Fiol Matta no intervino.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo